

116 HR 308 IH: SAFE Workers Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 308IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Levin of Michigan (for himself, Mr. Fitzpatrick, Mrs. Axne, Mr. Bacon, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley, Mr. Carson, Mr. Case, Mr. Cicilline, Mr. Cohen, Mr. Courtney, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mr. Michael F. Doyle of Pennsylvania, Ms. Eshoo, Mr. Foster, Mr. Gallego, Mr. Garamendi, Mr. García of Illinois, Mr. Green of Texas, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Higgins of New York, Ms. Jackson Lee, Ms. Jayapal, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Lieu, Mr. Lowenthal, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Mr. McKinley, Mr. Moulton, Mr. Mrvan, Ms. Newman, Mr. Norcross, Ms. Norton, Mr. Pallone, Mr. Pocan, Mr. Ryan, Ms. Sánchez, Ms. Schakowsky, Mr. Sires, Mr. Smith of New Jersey, Mr. Soto, Ms. Spanberger, Ms. Stevens, Mr. Suozzi, Mr. Swalwell, Mr. Takano, Mr. Thompson of Mississippi, Mrs. Trahan, Mr. Vargas, Mrs. Watson Coleman, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the National Labor Relations Board to implement a system and procedures to conduct representation elections remotely using an electronic voting system, and for other purposes.1.Short titleThis Act may be cited as the SAFE Workers Act or the Secure and Fair Elections for Workers Act . 2.Electronic voting in Union elections(a)In general(1)Electronic voting systemSubject to the provisions of this section, not later than 90 days after the date of the enactment of this Act, the National Labor Relations Board shall implement a system and procedures to conduct representation elections remotely using an electronic voting system. (2)ProceduresThe procedures under paragraph (1) shall ensure that each employee voting in a representation election may choose to cast a vote using either an internet voting system or a telephone voting system.(3)National Mediation Board systemIf the Board does not implement a system under paragraph (1) before the date that is 60 days after the date of the enactment of this Act, the Board shall enter into a temporary agreement to use the system and procedures used by the National Mediation Board to conduct representation elections for the period—(A)beginning on the date that is 60 days after the date of enactment of this Act; and(B)ending on the date that is 90 days after the date of enactment of this Act(b)Interim periodDuring the period beginning on the date of the enactment of this Act and ending upon the date on which the system and procedures are implemented under subsection (a), the Board shall conduct all representation elections by mail ballot.(c)ImpracticabilityA regional director shall conduct a representation election by mail ballot if, during a representation proceeding with respect to such election, a party makes a showing that conducting such election in accordance with the system and procedures under subsection (a) is impracticable.(d)Report Not later than 90 days of the enactment of this Act, and every 90 days thereafter, the Board shall submit to Congress a report containing a description of the following:(1)For each representation petition under section 9 of the National Labor Relations Act filed—(A)the case name and case number;(B)the number of days between the petition and the election;(C)the number of days between the stipulation or direction of election and the election;(D)the method of the election;(E)the results of the election; and (F)the number of eligible voters, the number of voters participating in the election, and the method by which each of the voters submitted their vote.(2)The total cost of conducting all elections the Board conducted through the system and procedures required by subsection (a).(e)Period of applicationThe requirements under this section shall apply with respect to any representation election conducted during the period—(1)beginning on the date of enactment of this Act; and(2)ending on the date on which a COVID–19 public health emergency is not in effect with respect to the worksite of a participant of such election. (f)DefinitionsIn this section:(1)Electronic voting systemThe term electronic voting system—(A)includes an internet voting system and a telephone voting system; and(B)does not include machines used for casting votes at a polling site or an electronic tabulation system where votes are cast non-electronically but counted electronically (such as a punch card or optical scanning system). (2)Internet voting systemThe term internet voting system means an internet-based voting system that allows a participant to cast a ballot remotely using a personal computer or other mobile electronic device that is connected to the internet. (3)Telephone voting systemThe term telephone voting system means a voting system in which participants may cast a vote remotely using a telephone. (4)RemotelyThe term remotely, used with respect to voting in a representation election, means a vote may be cast at any site chosen by a participant in such election. (5)Representation electionThe term representation election means a representation election under section 9 of the National Labor Relations Act (29 U.S.C. 159). (6)COVID–19 public health emergencyThe term COVID–19 public health emergency means a public health emergency with respect to COVID–19 declared by a Federal, State, or local authority. (g)Authorization of appropriationThere are authorized to be appropriated $1,000,000 to the Board to carry out this section.3.Amendment to Further Consolidated Appropriations ActThe Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by striking section 407. 